      Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 1 of 17 PageID #: 5




                    BEFORE THE AMERICAN ARBITRATION ASSOCIATION
                                 ST. LOUIS, MISSOURI

THE SALVATION ARMY,                            )
                                               )
        Claimant,                              )
                                               )
vs.                                            ) Case No.: 01-16-0002-8533
                                               )
S.M. WILSON & CO. AND                          )
ARCHITECHNICS, INC.,                           )
                                               )
        Respondents.                           )


 RESPONDENTS’ JOINT MOTION FOR A SHOW CAUSE ORDER

        COME NOW, Respondents S.M. Wilson & Co. (“SMW”) and Architechnics, Inc. (“AI”),

and for their Joint Motion for a Show Cause Order, state:

                                      INTRODUCTION

        On January 23, 2020, the Panel ordered TSA to “produce all non-privileged texts as

requested, which were not previously produced … [to] include … the texts of Gary Dowell.”

TSA was also required to verify compliance.

        Considering the text messages produced by Respondents to this point in the litigation in

context with text messages previously produced by Ryan Keck, Respondents have a serious

concern that TSA has not only failed to preserve text messages during this arbitration, but has

also deleted relevant text messages intentionally to deprive Respondents of the information

contained therein. TSA’s response to the Panel’s Order did not address these issues.

        As previously reported to this Panel, TSA employee Gary Dowell texted third-party Ryan

Keck about destroying text messages (TSA contends that this was a joke). However, TSA’s

formal response makes clear that no text messages are being withheld on the basis of privilege.


                                                                                           Exhibit
{02308381.DOCX;1}                                                                            A
        Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 2 of 17 PageID #: 6




That leaves no explanation for the missing text messages and Respondents are unable to come up

with an explanation other than Mr. Dowell destroyed them (along with others pertaining to the

mechanical issues of the case). If that happened, then Mr. Dowell’s affidavit to this Panel would

also be false.

           Based on gaps in other text messages and other hiding of the ball by TSA, Respondents

respectfully request this Panel order TSA to show cause why it should not be sanctioned.

                                                    AUTHORITY

           The scope of this Panel’s authority is determined by the contracts requiring arbitration.

See Willick v. Napoli Bern Ripka & Assocs., LLP, No. 2:15-cv-00652-AB (Ex), 2018 U.S. Dist.

LEXIS 227559, at *8 (C.D. Cal. Sep. 13, 2018) “[T]he arbitrator's interpretation of the scope of

his powers is entitled to the same level of deference as his determination on the merits.” Id.

(internal quotations and citations omitted).

           Sections 4.5.2 of the TSA-SMW Agreement and 1.3.4.2 of the TSA-AI Agreement

require resolution of the claims (absent agreement otherwise), to “be in accordance with the

Construction Industry Mediation Rules of the American Arbitration Association currently in

effect.” Ex. A, Dec. 13, 2007, TSA-SMW Agreement; Ex. B, Jun. 7, 2007, TSA-AI Agreement.

           Pursuant to Construction Arbitration Rule 60 of the American Arbitration Association

effective July 1, 2015: 1

                    (a)      The arbitrator may, upon a party’s request, order appropriate
                             sanctions where a party fails to comply with its obligations under
                             these rules or with an order of the arbitrator. In the event that the
                             arbitrator enters a sanction that limits any party’s participation in
                             the arbitration or results in an adverse determination of an issue or
                             issues, the arbitrator shall explain that order in writing and shall
                             require the submission of evidence and legal argument prior to the

1
    The First Scheduling Order used this version of the rules pursuant to agreement of the parties.

                                                            2

{02308381.DOCX;1}
     Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 3 of 17 PageID #: 7




                           making of an award. The arbitrator may not enter a default award
                           as a sanction.

                    (b)    The arbitrator must provide a party that is subject to a sanction
                           request with the opportunity to respond prior to making any
                           determination regarding the sanction’s application.

Paragraph (a) does not prevent default or striking pleadings, but reflects the process in federal

courts whereby a court may enter default without imposing a monetary sanction. Willick, 2018

U.S. Dist. LEXIS 227559, at *11.

         Pursuant to Federal Rule of Civil Procedure 2 37, the duty to preserve arises when

“litigation is reasonably foreseeable.” Stevens v. Brigham Young Univ., No. 4:16-CV-530-BLW,

2019 U.S. Dist. LEXIS 209981, at *9 (D. Idaho Dec. 3, 2019) (citing Rule 37 Advisory

Committee Notes to the 2015 Amendment). Fed. R. Civ. P. 37(e) states:

         (e)        Failure to Preserve Electronically Stored Information. If electronically
                    stored information that should have been preserved in the anticipation or
                    conduct of litigation is lost because a party failed to take reasonable steps
                    to preserve it, and it cannot be restored or replaced through additional
                    discovery, the court:
                    (1)     upon finding prejudice to another party from loss of the
                            information, may order measures no greater than necessary to cure
                            the prejudice; or
                    (2)     only upon finding that the party acted with the intent to deprive
                            another party of the information’s use in the litigation may:
                            (A)     presume that the lost information was unfavorable to the
                                    party;
                            (B)     instruct the jury that it may or must presume the
                                    information was unfavorable to the party; or
                            (C)     dismiss the action or enter a default judgment.

Fed. R. Civ. P. 37(e). 3


2
  The parties agreed that Federal Rules of Civil Procedure applied to all discovery proceedings in this matter
(specifically excepting arguments regarding the Statute of Limitations). Ex. C.
3
  Federal law allows imposition of sanctions for spoliation of evidence. See Sherman v. Rinchem Co., Inc., 687 F.3d
996, 1006 (8th Cir. 2012). Under federal law, “there must be a finding of intentional destruction indicating a desire
to suppress the truth.” Id. (citing inter alia, Lewy v. Remington Arms Co., 836 F.2d 1104, 1111–12 (8th Cir.1988)
(adverse inference instruction is appropriate only where spoliation or destruction of evidence is intentional and

                                                         3

{02308381.DOCX;1}
     Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 4 of 17 PageID #: 8




                                                  ARGUMENT

         The facts show both selective deletion and failure to preserve text messages. There is a

strong inference that was done intentionally to deprive Respondents of the information’s use in

this arbitration.

    I.       TSA allowed text messages to be deleted selectively and automatically.

         TSA filed this arbitration on July 13, 2016. Long before that, it knew of a potential for

litigating many of the issues. Indeed, by March 18, 2015, TSA employee Chad Rodgers reported

to TSA’s Property Committee that he had contacted firms to investigate issues regarding HVAC,

electrical, and plumbing issues. Ex. D, TSA_0034355–56.

         On January 26, 2017, AI served TSA with its First Request for Production, which

included a request for project correspondence and maintenance. See Group Ex. A to AI’s Sec.

Mot. to Compel. TSA reiterated that request on May 22, 2019, after Mr. Rodgers’ deposition

testimony and Mr. Waldron’s assurance that TSA would “take care of it.” See AI’s Second

Motion to Compel and Group Ex. A.

         A. TSA deleted text messages.

         Ryan Keck of Keck Heating & Air Conditioning, Inc. is a TSA contractor who began

providing HVAC service to TSA around 2014. On November 13, 2019, Mr. Keck produced his

text messages with TSA employees Rodgers and Dowell. See AI’s Motion for Leave to Request

Oral Argument Regarding its Second Motion to Compel and Exhibits.




indicates a fraud or desire to suppress the truth)); see also Stevenson v. Union Pacific R. Co., 354 F.3d 739 (8th Cir.
2004).

                                                           4

{02308381.DOCX;1}
     Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 5 of 17 PageID #: 9




        The following Exhibits E compare text messages produced by Keck with those produced

by TSA employee Dowell and show clearly missing messages: 4

Keck’s Phone                                                Dowell’s Phone




4
  Exhibit E contains text messages between Ryan Keck and Gary Dowell. The left column includes text messages
from Ryan Keck’s cell phone. The green arrows show texts that exist on Keck’s phone. In the right column are text
messages from Dowell’s phone between Dowell and Keck. The red arrows show text messages that no longer exist
on Dowell’s phone.

                                                        5

{02308381.DOCX;1}
    Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 6 of 17 PageID #: 10




KECK’S PHONE                                DOWELL’S PHONE




                                        6

{02308381.DOCX;1}
    Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 7 of 17 PageID #: 11




KECK’S PHONE                                DOWELL’S PHONE




                                        7

{02308381.DOCX;1}
    Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 8 of 17 PageID #: 12




KECK’S PHONE                                DOWELL’S PHONE




                                        8

{02308381.DOCX;1}
    Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 9 of 17 PageID #: 13




KECK’S PHONE                                        DOWELL’S PHONE




Ex. E (full text chain documents).

        TSA attached as Exhibit B to its Response to AI’s Motion for Leave an Affidavit of Gary

J. Dowell, in which he avers that he was joking about deletion of text messages. Ex. F.




                                                9

{02308381.DOCX;1}
   Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 10 of 17 PageID #: 14




         Specifically, Mr. Dowell testified, under oath, as follows:




Ex. F.

         However, the comparison of text messages above belies Mr. Dowell’s averment that the

missing messages were automatically deleted.          Respondents are unable to hypothesize an

explanation for the selective deletion of messages other than an intentional attempt to deprive

Respondents of that information’s use in the arbitration. Accordingly, Respondents respectfully

request that the Panel order TSA to show cause why sanctions should not be imposed.

         B. TSA failed to preserve text messages after the duty to preserve arose.

         Since text messages produced from Mr. Dowell’s phone only date back to September

2019 (Ex. G), his affidavit implies that his phone automatically deleted the text messages older

than thirty days despite:

                    1)   His awareness of issues at the Kroc Center;
                    2)   TSA’s early and continued use of consultants
                         regarding issues;
                    3)   TSA’s filing of arbitration in 2016;
                    4)   AI’s First Request for Production in 2017;
                    5)   Chad Rodgers’ testimony regarding texts and TSA’s
                         assurance of retrieving texts in May 2019;
                    6)   AI’s Second Request for Production;
                    7)   AI’s Second Motion to Compel;

                                                 10

{02308381.DOCX;1}
    Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 11 of 17 PageID #: 15




                    8)      AI’s Motion for Leave regarding Oral Argument regarding
                            its Second Motion to Compel; and
                    9)      Reference by Mr. Dowell in text messages by Mr. Keck
                    indicating knowledge text messages were sought in the litigation.

There can be no dispute that TSA and Mr. Dowell knew to preserve evidence, including text

messages, yet by his own admission, Mr. Dowell allowed automatic deletion of messages until

September 2019. 5

         TSA hired Gary Dowell as the Kroc Center Maintenance Supervisor on July 5, 2011. Ex.

H. After a year and a half, he was promoted to Facility Manager. Ex. H. Mr. Dowell likely

would have had been involved in many issues at the Kroc Center, and his text messages may

have revealed not only remedial measures, but information regarding when issues were first

reported to him (or when he first reported them). This information likely would have had a

bearing on the accrual of the statute of limitations, but Respondents have been deprived of

discovery thereon because of Mr. Dowell’s failure to preserve these text messages. The failure to

preserve touches directly on a dispositive issue, and the remedy should be commensurate.

         Meanwhile, TSA’s compliance memorandum states that text messages from Tony

Thomas’s phone only date back to September 11, 2019, and that text messages from Chad

Rodgers’ phone only date back to May 26, 2017. 6                     For the same reasons, TSA’s failure to

preserve these messages also implicate dispositive issues.

         AI requested maintenance records pertaining to the Kroc Center subject to this arbitration

and separately requested all communications (including but not limited to internal

communications but also external communications).                     See Group Exhibit A to AI’s Second

5
  The undersigned counsel understands that the default factory iPhone setting is that text messages are preserved
unless a user actively adjusts the settings to enable automatic destruction. At any rate, an automatic deletion setting
would not selectively delete some text messages while leaving others.
6
  TSA has stated it has only produced texts from Chad Rodgers to Gary Dowell dating back to June 1, 2018, but has
not stated where earlier text messages between Chad Rodgers and Gary Dowell may be.

                                                          11

{02308381.DOCX;1}
   Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 12 of 17 PageID #: 16




Motion to Compel. TSA has not included in its compliance memorandum any text messages to

WJE, McGuire, BTR, Peters, TMI, or any external companies pertaining to remedying alleged

issues in this action, which suggests that those text messages have been destroyed, too.

           C. Context clues in messages produced suggest TSA has deleted other messages.

           Although Respondents are unable to compare all text messages of TSA employees with

those of a subpoenaed third-party, it is clear from context clues (non sequiturs and unsolicited

responses) in the text messages produced that other messages were likely also deleted. Attached

as Exhibit I is a demonstrative showing presumably deleted original text messages based on the

context of the messages that remain. Ex. I.

           D. Respondents request in camera review and ruling of TSA text redactions.

           There is insufficient evidence in the compliance memorandum for Respondents to

determine the validity of the text redactions. Accordingly, and in light of the known deletions

described above, Respondents respectfully request that the Panel consider and rule on TSA’s

redactions of text messages in camera.

    II.       Respondents respectfully request that they be permitted to submit a subpoena to

              this Panel for execution to obtain ARCHIBUS records from ARCHIBUS.

           Pursuant to this Panel’s Order, Respondents request permission to submit a subpoena for

execution and issuance from this Panel to ARCHIBUS.

    III.      TSA has not identified which minutes have been or are being produced pursuant

              to this Panel’s Order, and it has provided no basis for withholding several

              months of Territorial Property Committee minutes.

           This Panel ordered TSA to “prepare and file a formal response indicating what meeting

minutes and attachments have been or are being produced.”            However, TSA still has not

                                                 12

{02308381.DOCX;1}
    Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 13 of 17 PageID #: 17




produced a large portion of its Territorial Property Minutes for the time during and immediately

after construction of the Kroc Center.            Respondents respectfully submit that TSA has not

complied with the Panel’s order, but instead merely recites the number and types of minutes

produced, to “include” “Territorial Property Minutes.” Respondents believe that full compliance

with the Panel’s Order should have included identifying the Territorial property minutes not

produced, which Respondents submit would have revealed significant gaps in the Territorial

Property Minutes production. It is unclear whether TSA might be withholding those minutes on

a claim of irrelevance or unresponsiveness, 7 or on some other basis. Respondents submit that

TSA should be ordered to produce all Territorial Property Minutes pursuant to the Protective

Order already in place so that Respondents may review them for potentially relevant information

contained therein. In the alternative, Respondents respectfully request that this Panel order

production of such unproduced minutes to the Panel for in camera review.

          Respondents also note that TSA, in its compliance memorandum, admits that attachments

to the minutes were “corrupted.”            Presumably all members of the committee would have

received a copy of these attachments with the minutes, and Respondents request the Panel to

order TSA to show cause why sanctions should not be imposed for failure to preserve these

attachments.

    IV.      Respondents respectfully request that this Panel inquire as to e-mails from

             TSA’s attorneys in August 2019 time.

          On August 13, 2019, AI filed its first Motion to Compel which, in part, requested

communications between TSA and Keck. See Mot. to Comp. Sec. III.B. AI requested that TSA

7
 TSA carefully states that it has “produced every responsive TSA meeting minute in its possession, custody, or
control.” Compliance Response at p. 4. That statement, along with the gaps in production, suggest that TSA has
made its own “responsiveness” determinations about which minutes to produce. There is no privilege for
“responsiveness.”

                                                       13

{02308381.DOCX;1}
   Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 14 of 17 PageID #: 18




produce all communications with Keck from the time of the subpoena to the present and

requested the Panel to overrule any objection regarding the work product doctrine surrounding

an alleged consultation relationship developed between the time of the subpoena to Keck and the

deposition of Mr. Ryan Keck. Id.

        On September 5, 2019, this Panel heard oral argument, and on September 9, 2019, this

Panel issued an Order, stating:

        AI may discover all documents and communications being withheld on the basis
        of work product or attorney-client privilege between Mr. Keck, Mr. Keck’s
        counsel, and TSA that occurred before the date the consulting agreement was
        entered between TSA and Mr. Keck. This date is represented as being May 10 or
        11, 2019 by AI. . . AI may discover all communications, documents, and opinions
        following the date of the consulting agreement only if the communications,
        documents, or opinions related to matters outside of the subject area of expertise
        that is the subject of the consulting agreement. Documents to be produced to
        comply with this order shall be produced within ten business days from the date
        of this order.

On October 2, 2019, in its Second Motion to Compel, AI informed the Panel that it had requested

but not received any “descri[ption of] the nature of the documents, communications, or tangible

things not produced or disclosed. . . in a manner that, without revealing information itself

privileged or protected, will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(ii);

see Sec. Mot. to Comp. Sec. D.

        On January 23, 2020, the Panel issued an Order requiring TSA to comply with its Order

and to “prepare a formal response verifying compliance with this order that lists the date and

sender of all text messages it produced, including those produced in response to this Order and,

to the extent necessary, a privilege log.”

        On February 13, 2020, TSA stated that it had produced “all of its e-mails with Ryan Keck

in its possession, custody, or control, except perhaps emails that are very recent in time as Ryan



                                                 14

{02308381.DOCX;1}
   Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 15 of 17 PageID #: 19




Keck continues to generate emails associated with ongoing remedial work at the Kroc Center. . .

TSA has not withheld any responsive emails with Ryan Keck based upon assertions of privilege.”

(Emphasis added).

        Respondents do not wish to have TSA’s counsel produce e-mails between counsel for

unlimited time periods. This would add a burden to everyone, and it is not within the scope of

Respondents’ request, here. Respondents understand TSA has stated it is not withholding any e-

mails with Ryan Keck.       However, TSA has not produced a privilege log regarding any

documents pertaining to Keck since the alleged consultation relationship formed in May 2019.

Respondents understood the Panel’s initial Order to be broader than simply e-mails between

Mr. Keck and TSA’s counsel, but that it should include documents between TSA and Keck

(counsel and/or parties).

        TSA has not produced e-mails from its counsel to Keck’s counsel in August 2019.

Respondents respectfully request TSA to confirm whether there are any such emails, as Keck’s

attorney refused on the grounds that such emails came after the subpoena compliance date.

TSA’s response should clarify what, if anything, regarding the above is being withheld in a

privilege log.

                                       CONCLUSION

        WHEREFORE, Respondents respectfully request that this Panel order TSA to show

cause regarding the above, and for such relief this Panel deems appropriate, given the

circumstances.

                                                   /s/ Robert Plunkert

                                              Gary E. Snodgrass #6184882
                                              Robert T. Plunkert #6301917
                                              Attorney for Respondent Architechnics, Inc.

                                              15

{02308381.DOCX;1}
   Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 16 of 17 PageID #: 20




                                               PITZER SNODGRASS, P.C.
                                               100 South Fourth Street, Suite 400
                                               St. Louis, Missouri 63102-1821
                                               (314) 421-5545
                                               (314) 421-3144 (Fax)
                                               Email: snodgrass@pspclaw.com
                                               Email: plunkert@pspclaw.com

                                               /s/ Matthew Shorey
                                               Matthew Shorey
                                               Christopher Baucom
                                               Mark Ohlms
                                               Tel: (314) 621-5070
                                               Fax: (314) 621-5065
                                               mshorey@atllp.com
                                               cbaucom@atllp.com
                                               mohlms@atllp.com

                                               Attorneys for Respondent S.M. Wilson & Co.


       I hereby certify that a copy of the foregoing has been electronically served on this 18th
day of February 2020, on the following:

Barry L. Haith                                   Matt Shorey
Jonathan R. Waldron                              Mark Ohlms
Stinson LLP                                      Armstrong Teasdale LLP
7700 Forsyth Blvd., Suite 1100                   7700 Forsyth Blvd., Suite 1800
Clayton, MO 63105                                St. Louis, MO 63105
Barry.haith@stinson.com                          mshorey@armstrongteasdale.com
Jonathan.Waldron@stinson.com                     mohlms@armonstrongteasdale.com
Attorneys for The Salvation Army                 Attorneys for S.M. Wilson & Co.

Barry Haith’s Administrative Assistant:
Pamela.wiley@stinson.com


Ken Slavens-Chair                                Dudley McCarter
Husch Blackwell, LLP                             Behr McCarter & Potter, PC
190 Carondelet Plaza, Suite 600                  7777 Bonhomme Ave., Suite 1400
St. Louis, MO 63105                              St. Louis, MO 63105
Ken.slavens@huschblackwell.com                   dmccarter@bmplaw.com
Panel                                            Panel

Jerome V. Bales
Rouse Frets White Goss Gentile Rhodes, P.C.

                                              16

{02308381.DOCX;1}
   Case: 4:20-mc-00500 Doc. #: 1-1 Filed: 07/16/20 Page: 17 of 17 PageID #: 21




5250 West 116th Place, Suite 400
Leawood, KS 66211
jbales@rousepc.com
Panel

                                       /s/ Robert T. Plunkert




                                       17

{02308381.DOCX;1}
